DETAILED ACTION
This Office Action is in response to Applicant’s application 17/126,210 filed on December 18, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on December 18, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0062773 (Lee).

    PNG
    media_image1.png
    551
    840
    media_image1.png
    Greyscale
Regarding claim 1 Lee discloses at annotated Figure 1C a display device, 100C [0079], comprising: 
a flexible substrate, 120 [0078-79] comprising: 
a folding area, as annotated, at which the flexible substrate is bendable, as shown and see also Figure 1I,
 a non-folding area, as annotated, adjacent to the folding area, as shown, along a first direction, as annotated and shown, and 
a first surface, as annotated, in both the folding area and the non-folding area, as shown; 
a light-emitting element layer, 130 [0076] on the flexible substrate, a shown; and 
a support, 110C [0078], which faces the light-emitting layer, as shown, with the flexible substrate therebetween, as shown, forms an interface, as annotated, with the first surface of the flexible substrate, as shown, and is bendable together with the flexible substrate, as shown see also Figure 1I. wherein the support includes: 
a first support, as annotated, corresponding to the folding area, as shown, 
a second support, as annotated, corresponding to the non-folding area, as shown, and 
a through hole, 111C [0091], extended through the support, as shown, wherein the through hole is extended through the first support, as shown, and 
a first portion of the first surface of the flexible substrate, as annotated, is exposed to outside the support by the through hole in the first support, as shown.
Allowable Subject Matter
Claims 2-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2 the prior art does not teach the device of claim 1, wherein within the flexible substrate, the folding area and the non-folding area are each provided in plurality including folding areas and non-folding areas, respectively, and the folding areas and the non-folding areas are repeatedly arranged along the first direction.
Regarding claim 3 the prior art does not teach the device of claim 1, wherein the through hole is excluded from the second support.
Claims 4-17 depend directly or indirectly on claim 3 and are allowable on that basis.
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18 the prior art fails to disclose a method of manufacturing a display device, the method comprising: providing a flexible substrate comprising: a carrier substrate comprising: a folding area at which the flexible substrate is bendable, a non-folding area which is adjacent to the folding area, and a first surface and a second surface which is opposite to the first surface, and a flexible material layer which is on the first surface of the carrier substrate and forms an interface therewith; providing a light-emitting element layer on the second surface of the flexible substrate; and providing a through hole in the carrier substrate which corresponds to the folding area, wherein the providing of the through hole includes: irradiating a laser to a location of the carrier substrate which is in the folding area to provide an irradiated location of the carrier substrate corresponding to the through hole, and etching the carrier substrate having the irradiated location.
Claims 19-20 depend directly on claim 18 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893